Citation Nr: 1709704	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia. 


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1974 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, related symptoms, and any other information of record.  Clemons v. Shinseki, 23 Vet. App 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for paranoid schizophrenia has been recharacterized on the front page of this decision as service connection for an acquired psychiatric disorder, to include paranoid schizophrenia. 


FINDINGS OF FACT

The criteria for entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia, have not been met. 


CONCLUSION OF LAW

An acquired psychiatric disability, to include paranoid schizophrenia, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. VA's Duties to Notify and to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in September 2009, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.
The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's service personnel records, service treatment records, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein. 

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his service-connection claim for paranoid schizophrenia.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

In this case, a VA examination is unnecessary to decide the service-connection claim for paranoid schizophrenia, as such would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have an in-service event, injury, or disease or a diagnosis of a psychosis manifested in accordance with presumptive service connection regulations for chronic diseases during his period of service from December 1974 to March 1975.  Therefore, because the evidence preponderates an in-service event, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i).
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).


II. Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as psychoses, which include paranoid schizophrenia, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.309(a).  For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The term "chronic disease," whether shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


III. Factual Background

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records reflect a normal Report of Medical Examination upon entrance in December 1974.  

In March 1975, the Veteran was referred to the Recruit Evaluation Unit (REU) by the Navy Aptitude Board because of his inability to pass the academic phase of training.  The REU noted that "psychiatrically, there is no evidence of psychosis, impaired reality testing, formal thought disorders, or debilitating psychoneurosis. Psychiatric hospitalization is not indicated."  It was determined that the Veteran's unsuitability for military service was inaptitude and not mental illness.  The Veteran's Naval Board Report further noted that the Veteran had no mental or physical disability which would warrant his discharge by reason of physical disability.  The Veteran acknowledged receipt of these findings and noted his desire not to provide a statement to the Navy Aptitude Board.

In March 1975, upon his discharge from military service, the Veteran's separation examination notes that he was physically qualified for separation from active duty.  There were no noted defects which would entitle him to disability benefits from the naval service.  

The Veteran's first instance of hospitalization for a psychological episode was in December 1978.  At the time of admission, the Veteran was in acute psychosis.  He was experiencing auditory and visual hallucinations.  He was paranoid, frightened, and restless.  The examiner noted that the Veteran did not display the basic symptomology of schizophrenia.  The Veteran admitted to abusing drugs prior to his hospitalization.  In view of the acute psychosis symptomatology, history of drug abuse, and in absence of schizophrenic symptomatology, the Veteran was diagnosed with Toxic Psychosis secondary to drug abuse, as LSD and amphetamines.  

In November 1985 the Veteran was treated for a laceration to the left thigh.  At the time of treatment, it was noted that the Veteran had a history of a psychiatric disorder of undetermined nature. The Veteran reported that he had a "nerve problem" and acknowledged previous treatment by the Tuskegee VA Hospital psychiatry service. 

The Veteran was hospitalized in May 1986 and diagnosed with schizophrenia, paranoid type at that time.  He reported feelings of nervousness and depression.  He admitted to auditory hallucinations and expressed paranoid ideations; however, no suicidal or homicidal ideas were elicited.  The Veteran displayed impaired insight, judgment, and abstraction.  He denied substance abuse.  The examiner noted that the Veteran had a known diagnosis of schizophrenia.  The Veteran's condition improved over the course of his hospitalization and was eventually discharged as competent and employable only on a part-time basis. 

Post-service treatment records show ongoing treatment and periodic hospitalizations at Tuskegee and Montgomery VA Medical Centers for schizophrenia.  The Veteran was hospitalized in November 2007 and received an Axis I diagnosis of chronic schizophrenia.  In January 2008 the Veteran was treated for worsening psychosis and increased paranoia after threatening his nephew with a hammer.  The Veteran received an Axis I diagnosis of schizophrenia, paranoid type.  

February 2008 private treatment records from Baptist Medical Center South in Montgomery, Alabama note that the Veteran was evaluated in the emergency room following an altercation with a person whom the Veteran stated was after him.  The examiner noted that the Veteran was compliant with his medicines, but was no longer responding well.  It was further noted that the Veteran was not sleeping, wandered the streets, and carried a knife and cane to protect himself.  The Veteran denied experiencing mood swings.  The mental status examination stated that the Veteran had frank paranoia and he received an Axis I diagnosis of paranoid schizophrenia.  

During an October 2009 evaluation, the Veteran reported that he used to hear voices, but was no longer having that problem.  He further noted that he previously had problems with a "hit man" who was going to hurt him, but no longer saw him.  He denied hallucinations at that time.  His Axis I diagnosis of schizophrenia was maintained. 

In his appeal to the to the Board, the Veteran indicated that his disability developed during Armed Forces basic training as a result of the stressful and strenuous conditions.  The Veteran contends that the illness did not exist prior to his entrance into the military. He further states that the signs and symptoms of paranoid schizophrenia were present after his discharge from the military and prior to his eventual hospitalization and formal diagnosis. 

The Veteran's sister also submitted a statement in support of the Veteran's claims. She contended that the Veteran "has suffered from mental illness since exiting the military in early 1970's" and has been hospitalized several times due to his mental state.  She maintains that the Veteran exhibited no signs of mental illness prior to his enlistment. 


IV. Analysis

The record reflects that the Veteran has a current diagnosis of paranoid schizophrenia.  The Board observes that such a diagnosis is reflected in post-service records as early as May 1986.  Additionally, the Veteran's VA and private post-service treatment records continue to reflect this diagnosis through 2009. Thus, the current-disability criterion for service connection is met. See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  Here, however, the evidence preponderates against such a finding.  Service treatment records from December 1974 to March 1975 are silent as to complaints or treatment for any psychiatric disorder.  Importantly, prior to discharge, the Navy conducted a March 1975 psychological examination report; that report specifically finds no evidence of psychosis, no impaired reality testing, no formal thought disorders, and no debilitating psychoneurosis, instead attributing the Veteran's military unsuitability to inaptitude rather than mental illness.  In addition, the Veteran denied psychological conditions on his separation exam.  

The Board has considered the Veteran's lay statements describing his symptoms and their onset.  Though the Veteran maintains his psychiatric disability developed in basic training due to the stressful and strenuous conditions, this statement appears to be inconsistent with the findings in the contemporaneous service treatment records, which appear to be complete and which makes no report of in-service incurrence.  In fact, the findings of the in-service psychological examination found no evidence of mental illness.  These inconsistencies compel the Board to conclude that the statements made in the course of seeking VA benefits with regard to the onset of his symptoms and disability are not accurate and cannot be considered credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character. The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements.  Id.  As the evidence preponderates against an in-service incident or injury with respect to the Veteran's disability, service connection is unwarranted.  See Shedden, supra.

The Board acknowledges the Veteran's contention that he has a current psychological disorder was caused by the stress encountered during basic training from the strenuous conditions.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the Veteran's own assertions as to the etiology of his psychiatric disorder have no probative value.  

The Board further considered the lay statement submitted by the Veteran's sister.  Her statement is vague in nature and generically reports that the Veteran has had mental issues "since leaving the military in the early 1970s" without providing specific details.  She did not, however, testify to having any knowledge of an in-service incident reported by the Veteran.  The Veteran's sister is certainly competent to testify to her personal observations of the Veteran's behavior and the Board finds her to credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, she is not competent to link the Veteran's current psychiatric disorder to service, as she lacks medical training and expertise to render an opinion regarding the etiology of his disorder.  Further, because she has not purported to have personal knowledge of the Veteran's mental health during service, the Board finds her lay testimony is of limited probative value . 

Under these circumstances, the claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also reviewed the Veteran's claim under an analysis for "chronic" diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a), including "psychoses," but finds that the evidence does not warrant service connection.  In this case, there is no evidence of a diagnosis of a psychosis within one year of the Veteran's discharge from service in March 1975.  The first medical evidence of a psychosis occurred in December 1978, more than three years after service.  Therefore, presumptive service connection on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for an acquired psychological disorder, to include paranoid schizophrenia, is denied. 



____________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


